DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on March 16, 2020.  IN virtue of this communication, claims 1-16 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/16/2020 and 6/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 8-11 are objected to because of the following informalities:  
Claims 8-11, “can” should be changed to --is configured to--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claim 8, in line 2, the recitation of “a third ground pattern” renders the claim indefinite since it is not clear where are “a first ground pattern” and “a second ground pattern” which are not described in claim 1.
As claim 9, in line 2, the recitation of “a third ground pattern” renders the claim indefinite since it is not clear where is “a second ground pattern” which is not described in claims 1-2.
As claim 10, in line 2, the recitation of “a third ground pattern” renders the claim indefinite since it is not clear where is “a first ground pattern” which is not described in claims 1 and 3.
As claim 11, in line 2, the recitation of “a third ground pattern” renders the claim indefinite since it is not clear where are “a first ground pattern” and “a second ground pattern” which are not described in claims 1 and 5.
Claims 12-14 and 16 recite the limitation "the balanced antenna pattern" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (US 2014/0132466).

    PNG
    media_image1.png
    828
    802
    media_image1.png
    Greyscale

With respect to claim 1, Inoue discloses in figures 28-29 a film antenna comprising: a sheet-shaped resin film (10, e.g., a dielectric film); an antenna pattern (20, e.g., electrode or antenna patch), formed on a face on a first side (TS, e.g., at op side of the film) of the resin film, .
Allowable Subject Matter
Claims 2-3, 5, 8 and 12 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the objection and 112 rejection set forth above (claims 4, 6-7, 9-11 and 13-16 would be objected as being dependent on claims 2-3, 5 and 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Tayama et al. – US 2019/0051968
Prior art Yuba et al. – US 2008/0055183
Prior art Ogino et al. – US 2005/0052334
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        April 19, 2021